Citation Nr: 1619286	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  08-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant and L.B.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Appellant had active service from May 15, 1980 to June 19, 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the June 2007 rating decision, the RO denied entitlement to service connection for PTSD.  In the April 2009 rating decision, the RO denied entitlement to service connection for a cervical spine disorder, vertigo, and residuals of a TBI.

In June 2010, the Appellant provided testimony at a hearing before the undersigned  at a hearing in Waco, Texas.  A copy of the transcript has been associated with the record. 

In his February 2007 claim for benefits, the Appellant contended that he is entitled to service connection for PTSD and schizophrenia.  In May 2008, the Appellant withdrew his claim of service connection for schizophrenia.  Nonetheless, the Board observes that the Appellant has also been diagnosed with depressive disorder, bipolar disorder, and generalized anxiety disorder.  As such, the issue on appeal was recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

This appeal was previously before the Board in November 2010 and July 2014, at which time it was remanded for additional development.  The additional development has been completed and a Supplemental Statement of the Case was most recently issued in May 2015.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  There is no diagnosis of PTSD based on any claimed stressor or fear of hostile military or terrorist activity; the Appellant did not engage in combat with the enemy, and there is no credible evidence corroborating any of the Appellant's alleged in-service stressors.

2.  An acquired psychiatric disorder was not manifest in service and is not attributable to service.

3.  A cervical spine disorder was not manifest in service or within one year of separation.  A cervical spine disorder is not attributable to service.

4.  A TBI was not manifest in service and is not attributable to service.

5.  Vertigo was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  An acquired psychiatric disorder, other than PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  A cervical spine disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  A TBI was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

5.  Vertigo was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters dated in February 2007, November 2007, October 2008, February 2009, and September 2014 to the Appellant.  These letters explained the evidence necessary to substantiate the Appellant's claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist an appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Appellant's available service treatment records, reports of post-service treatment, and the Appellant's own statements in support of his claims. 

The Appellant was also afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Appellant, solicitation of history, and review of the claims file.  

The Board also observes that at the June 2014 hearing, the undersigned clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Appellant's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease (arthritis) is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, the Board notes that the Appellant does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Acquired Psychiatric Disorder, to include PTSD

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  A finding that the veteran engaged in combat with the enemy, however, requires that the veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether there was occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  

The Appellant contends that he was the victim of sexual and physical assault during basic training in June 1980.  He asserts that his PTSD is the result of these incidents.  

Service treatment records do not show any complaints, treatment, or diagnoses of an acquired psychiatric disorder, including PTSD.  The Board acknowledges that the Appellant was treated for "post-traumatic syndrome" during his brief period of active service, but points out that this treatment was related to complaints of right leg pain; the Appellant reported that he had a blunt trauma of the right leg 5-6 months earlier, when a 300 pound block of ice fell on his leg, and that he was experiencing right lower leg pain, worse with running.  There was no pathology, and the assessment was possible shin splints and somatic preoccupation.

In response to the Appellant's statements, the RO obtained his available service personnel records.  Additionally, the RO attempted to confirm the Appellant's alleged stressor events.  The RO appropriately requested additional information, including names of individuals involved, if any, and the approximate dates and locations of the reported service events.  

Significantly, the Appellant did not respond to the RO's request such that the RO could search the United States Joint Services Records Research Center (JSRRC) in an effort to provide verification of the alleged stressor events.  In June 2007, a formal finding of a lack of information required to corroborate stressors was made; the RO found that the events described by the Appellant were insufficient to send to JSRRC and the National Archives and Records Administration (NARA), or to permit a meaningful search of Army records.  The RO noted that it asked for additional detail as to personal trauma as reported in VA treatment records, and requested additional details as to his allegations regarding his brief period of active service and the alleged events.  The Appellant's stressors were deemed to be too vague or otherwise incapable of being verified.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  

Regarding the Appellant's report of physical and sexual assault, the Board notes that he provided no verification, despite notification of the evidentiary defect by the RO; a search of all available personnel records, NARA, JSRRC, and the National Personnel Records Center (NPRC) failed to corroborate his assertions.  To the extent that he submitted a statement from a fellow service member, D.V., asserting that there was some sort of disruption during the Appellant's brief period of service, the Board finds that this is not sufficient to corroborate the Appellant's alleged stressor event.  In this regard, the Board observes that D.V. indicated that he heard glass breaking at breakfast.  Likewise, although D.V. stated that he thought he remembered the Appellant and their drill sergeant, het did not remember the events that the Appellant mentioned; he stated that he might remember harassment by the drill sergeant but he was not sure.  

Likewise, the Board acknowledges that a record from Azalea Sports Medicine Clinic indicates that the examining provider noted that the Appellant reported a history of trauma.  However, it is clear from reading the entire treatment record that that the examining provider is speaking of the Appellant's elbow and the absence of cartilage therein due to a prior injury.  

Additional service personnel records confirm that the Appellant was seen for discipline issues nearly immediately after entering active service.  A May 25, 1980 training discharge program (TDP) counseling sheet indicates that the Appellant had a history of negative attitude and being disruptive; he was noted as being without self-discipline and motivation.  The Staff Sergeant who completed the forms indicate that the Appellant had a history of eating and drinking beer in a bowling alley against orders, failed to follow instructions, and was caught smoking in the barracks twice.  Subsequent TDP counseling sheets showed continued discipline for smoking in the barracks, sleeping during class, and failing to stand as ordered in the mess hall.  The Appellant's DD Form 214 reflects that he was discharged from active service due to being a marginal and nonproductive trainee.

A June 1991 Forensic Psychiatric Services report at the Harris County Jail indicates that the Appellant reported being in the Army in 1980, but that he was discharged within 6 weeks because he could not adjust to military life.  The report also indicated that the Appellant began psychiatric treatment in 1991 because he started hearing voices.

A July 2008 letter from a VA physician indicates that the Appellant was being treated for PTSD secondary to sexual assault during his miliary service.  A June 2010 letter from another VA physician indicates that the Appellant reported a military sexual assault at his initial evaluation in February 2007, and thus he met the first criteria of a PTSD diagnosis; diagnoses also included major depressive disorder and a history of schizoaffective disorder.

During the June 2010 hearing, the Appellant testified that he was initially diagnosed with PTSD when he was in prison.  According to a 2001 statement from the Texas Department of Criminal Justice, the Appellant was incarcerated for four separate periods of time for a total of thirteen years between 1984 and 2000.  A September 1991 psychiatric record from the Texas Department of Criminal Justice includes diagnoses of substance abuse and "rule out schizophrenia."  

A June 2013 letter from the Andrews Center indicates that the Appellant was given a provisional diagnosis of PTSD based on a history of diagnosis and treatment for PTSD based on an assault in service during the 1980s; the diagnoses also included paranoid personality disorder.

The record contains multiple statements from the Appellant to the RO and VA physicians in which he states that he was physically and sexually assaulted by a fellow service member, including being kicked in the head and thrown on the floor, and that he incurred dizziness and vertigo as a result of these attacks.  He stated that following an attack, he went to the bowling alley and drank alcohol as a means of coping with the trauma.  

The claims file additionally includes several statements from the Appellant's friends and family members, in which they note that his behavior changed following his brief period of active service, including acting withdrawn, avoiding interactions with others, and acting paranoid and scared.  

The Appellant was afforded a VA examination in March 2015.  Following a mental status examination and a review of the Appellant's VA treatment records, the VA examiner concluded that the Appellant met the DSM-V criteria for a diagnosis of PTSD; the VA examiner also found that the Appellant met the criteria for a diagnosis of depressive disorder and alcohol abuse.  The VA examiner concluded that the Appellant's PTSD was at least as likely as not related to service because it was at least as likely as not that the Appellant was raped in service; the VA examiner based the opinion on social and industrial factors, such as the Appellant's wife and boss complaining of increased drinking and anger, the Appellant's current mental status, and unnamed objective personality measures.

The Board finds that, in this Appellant's case, the claimed in-service stressful events have not been independently verified by credible supporting evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

Although there is reported to be a diagnosis of PTSD, the diagnosis is not based upon a corroborated stressor or an exception to the requirement for a corroborated stressor.  Additionally, with regard to the recent amendment codified at 38 C.F.R. 
§ 3.304(f)(3), the Appellant is not shown to have been exposed to any hostile military or terrorist activity.  The Board reiterates that the Appellant's diagnosis was based on his report of symptoms and a self-reported history of PTSD, not a confirmed in-service stressor.  To the extent that the Appellant states that his right leg injury, dizziness, and disciplinary actions are due to the physical and sexual assault, the Appellant's service treatment records do not corroborate his assertions; the Appellant related his dizziness to running in heat and the right leg pain to a history of injury prior to service.  In addition, the Appellant's extensive history of in-service disciplinary actions began nearly immediately after he entered service; as he stated in June 1991, he was unable to adjust to military life and lacked self-discipline and motivation, as well as repeatedly disobeyed orders.

Although the March 2015 VA examination report states that the Appellant has PTSD, the VA examiner expressly relies on the Appellant's report of stressor; however, no stressor event was verified.  Moreover, the July 2008 and June 2010 VA letters indicate that the Appellant had PTSD attributable to an assault during his brief period of service; however, the June 2010 VA provider based the opinion on the Appellant's history of assault and his report of a history of PTSD.  Regardless, these reports of diagnoses lack details, including the symptoms and stressors to support a diagnosis.  In this regard, the Board finds that these diagnoses were solely based on the Appellant's report of a physical and sexual assault during his brief period of active service, which has not been corroborated.  As such, these opinions lack probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

Although the March 2015 VA examiner found that the Appellant's PTSD was due to assault in service, the Board does not find this opinion to be probative, as it is inconsistent with the actual factual record, which does not show that the Appellant was assaulted in service.  Despite the reports by the Appellant's family and friends of a change in behavior following his service, a June 1991 Forensic Psychiatric Service report indicates that the Appellant dropped out of school in eighth or ninth grade and that he went to special classes because he got in trouble and did not do his homework; these behaviors are consistent with the Appellant's in-service failure to follow orders.  Also of note, the Board observes that the June 1991 Forensic Psychiatric Service report does not show that the Appellant reported a stressor event at that time; he reported that he was discharged from the military because he was unable to adjust.  A November 2012 psychiatric evaluation report from the East Texas Medical Center reflects that the Appellant refused to give consent so that providers could obtain collateral information regarding his claimed PTSD and criminal history.  

Moreover, the June 2013 Andrews Center report indicates that the Appellant was given a provisional diagnosis of PTSD based on the Appellant's report of symptoms and did not discuss a stressor event beyond noting that the Appellant had reported a history of assault in the 1980s, while in service.  The Board may not accept the medical diagnoses to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).   

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Appellant's PTSD.  Here, there is no confirmed stressor event in service.  With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), it does not assist the Appellant.  He did not experience, witness or confront an event or circumstance that involved actual death or injury or the integrity of another within the meaning of the regulation.  There was no actual threat to him of injury or death and he has provided nothing credible in this regard.  See Hall v. Shinseki, 717F.3d 1369 (2013).

To the extent that the Appellant was diagnosed with major depressive disorder, bipolar disorder, chemical dependency, and schizoaffective disorder, there is no evidence of psychiatric disability in service or for many years thereafter, and the Appellant did not assert that his psychiatric symptomatology was related to his service until he filed his claim for service connection in 2007.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Board reiterates that there is simply no indication of any related problems during service or for many years thereafter.  Rather, the separation examination was normal and he did not report any pertinent symptomatology for many years after service.  The remote assertions of the Appellant are inconsistent with the clinical evidence of record.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In this case, the inconsistencies between the Appellant's statements made to health care providers during the nearly 30 years since service and those made during the course of his claim for compensation benefits weigh heavily against the Appellant's credibility as to the etiology of the claimed acquired psychiatric disorder, however diagnosed.  The Board has considered and weighed the Appellant's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.  Waters v. Shinseki, 601 F.3d1274 (2010).  In sum, there is no reliable evidence linking the Appellant's acquired psychiatric disorder, including PTSD, to service.  

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for PTSD or an acquired psychiatric disorder other than PTSD, and the benefit-of-the-doubt doctrine is not for application.

Cervical Spine Disorder, Vertigo, Residuals of a TBI

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  In this case, the Appellant must show that he currently has a cervical spine disorder, vertigo, and residuals of a TBI, due to disease or injury in service or caused or aggravated by service-connected disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  

The Appellant's claims of service connection for a cervical spine disorder, vertigo, and residuals of a TBI must be denied.  

In this case, there is no evidence of a cervical spine disorder, including degenerative joint disease of the cervical spine, during active service or within one year of separation.  Rather, during the Appellant's brief period of active service, he did not report any pertinent pathology.  Furthermore, the Appellant did not make any related complaints within a year of discharge from service; his medical history does not establish that any manifestations of a cervical spine disorder or related pathology during service or within one year of separation. 

Additionally, there is no probative evidence that the Appellant's cervical spine disorder is related to his service; none of the post-service treatment records reflect complaints, treatment, or diagnoses of a cervical spine disorder prior to 2002.  Moreover, the March 2015 VA examination report clearly concluded that the Appellant's cervical spine disorder was not related to the Appellant's service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

The Board has considered the Appellant's statements.  The Veteran is competent to report symptoms and diagnoses of a cervical spine disorder, and when his symptoms were first identified.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  However, the Appellant's statements are insufficient to establish a nexus to his service for his cervical spine disorder.  The Board finds that the probative value of the Appellant's general lay assertions are outweighed by the specific, reasoned opinion provided in the March 2015 VA examination reports and the clinical evidence of record.  Post-service treatment records do not reflect any credible  relationship between the Appellant's service and his cervical spine disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

In this regard, the March 2015 VA examiner reported the Appellant's history of treatment for his cervical spine; this history reflects that the Appellant did not report a history of in-service injury until after he filed his claim for service connection, and that he first complained of cervical spine pain over 20 years after his brief period of service, in 2002.  The VA examiner concluded that there was no nexus between an in-service injury or event and the current cervical spondylosis.  The VA examiner noted that X-rays indicate widespread spondylosis, which was most likely the result of the degenerative changes of aging.  According to the VA examiner spondylosis is a natural process of aging.  

Additionally, the Board observes that nothing in the Appellant's treatment records reflects a relationship between his service and his cervical spine; in giving his history at the time of diagnosis in 2002, the Appellant made no assertion as to in-service onset or related symptomatology during service.  His silence as to in-service onset, when otherwise reporting a complete medical history, constitutes negative evidence.  See Forshey v. Principi, 284 F.3d 1335 (2002).  As such, the Board finds that the Appellant's report of on-going problems since service to be inconsistent with the record and not credible.

The Appellant also has not provided any medical evidence of treatment, complaints, or diagnoses related to residuals of a TBI in the years since service.  To this point, the Board points out that the Appellant did not allege an in-service head injury until many years after his service, and the March 2015 VA examination report found that the Appellant did not have a TBI, and that he did not show any evidence of any residuals of a TBI; he did not meet the meet the criteria for a diagnosis upon evaluation.  In the absence of disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).   Nonetheless, the March 2015 VA examiner explained that it was unlikely that the Appellant's reported symptoms could be attributed to an unwitnessed event 35 years earlier, where the Appellant did not have a loss of consciousness (by his own report); the VA examiner noted that the Appellant spent nearly two decades incarcerated, and has a history of violence, assault, and multiple/poly substances.  The VA examiner concluded that the Appellant's current symptoms, if any, are due to other etiologies.  

The Board observes that there is also no evidence that the Appellant has been diagnosed with vertigo; no such diagnosis is of record.  The Board acknowledges that the Appellant has been treated for reports of dizziness, but that following a VA examination and a review of treatment records, the Appellant's dizziness and headaches were attributed to his cervical spine disorder.  As explained herein, the Appellant's cervical spine disorder is unrelated to his miliary service; the VA examiner pointed out that the Appellant's complaints of headaches and dizziness were reduced substantially by his cervical spine surgery.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).   

The Board acknowledges that the Appellant's service treatment records show that he complained of dizziness in May 1980, but points out that the Appellant attributed his dizziness to running in the heat, and the service treatment record reflects that he had an episode of vertigo secondary to training, which was acute and resolved.  

While he is competent with regard to any general observations of his health (i.e. dizziness), as a lay person, he is not competent with regard to any more detailed findings (i.e. exact diagnosis of the various disabilities) or medical conclusions.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  He does not have the medical expertise to make such findings.  Given the Appellant's lack of demonstrated medical expertise, the Board finds that the medical evidence of record to be the most probative evidence of record as to the current nature/existence of the claimed disabilities, and this evidence ultimately outweighs the Appellant's contentions as to current diagnoses and etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of cervical spine disorder, vertigo, and residuals of a TBI.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is denied.

Service connection for a cervical spine disorder is denied.

Service connection for vertigo is denied.

Service connection for residuals of a TBI is denied. 



____________________________________________
LANA JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


